Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney William Chung on 3/4/2021.

The application has been amended as follows: 
Title
The title has been amended as follows – 
ENDOSCOPE APPARATUS FOR CHANGING LIGHT QUANTITY RATIO BETWEEN FIRST EMPHASIS NARROW BAND LIGHT AND FIRST NON-EMPHASIS NARROW BAND LIGHT AND LIGHT QUANTITY RATIO BETWEEN SECOND EMPHASIS NARROW BAND LIGHT AND SECOND NON-EMPHASIS NARROW BAND LIGHT



REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an endoscope apparatus comprising: an illuminator further including a light source driver that changes a first light quantity ratio that is a light quantity ratio between the first emphasis narrow band light and first non-emphasis narrow band light included in the rays of narrow band light to a predetermined first value and that changes a second light quantity ratio that is a light quantity ratio between the second emphasis narrow band light and the second non-emphasis narrow band light included in the rays of narrow band light to a predetermined second value, in order to generate an image having an emphasis state intermediate between the first depth region and the second depth region, along with the remaining features of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANHTUAN NGUYEN can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795